       Case 2:18-cr-00143-KJM Document 84 Filed 08/12/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     EVERADO CUADROS CAMPOS
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 ) Case No. 2:18-cr-00143-KJM
                                                )
11                    Plaintiff,                )
                                                ) ORDER TO FILE
12            vs.                               ) UNDER SEAL
                                                )
13    EVERADO CUADROS CAMPOS,                   )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
17           IS HEREBY ORDERED that the Request to Seal Exhibits C and D, consisting of
18   medical records, in Mr. Everado Cuadros Campos’ case be granted so that the private medical
19   information is not available on the public docket. The records are to be provided to the Court and
20   opposing counsel.
21           These documents shall remain under seal until further Order of the Court.
22   Dated: August 11, 2020.
23
24
25
26
27
28
     Order to Seal Documents                        -1-
